[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
SUPPLEMENTAL JUDGMENT
In addition to the findings, conclusions and orders of this court in its memorandum of decision dated December 2, 1991 this court hereby adjudicates, declares and orders as follows:
1) The revaluation assessments and grand list of October 1, 1989 based thereon, having been declared null and void, the defendant tax collector is hereby enjoined from collecting any further tax payments due after January 1992 that are based upon said grand list of October 1, 1989.
2) The defendant tax assessor is ordered to conduct a revaluation of all properties located in said town, pursuant to the provisions of the judgment in this case, the Connecticut General Statutes and including a separate view, by physical observation, and separate valuation for each parcel of land and improvements thereon.
3) The said defendant assessor is ordered to conduct and complete said revaluation as aforesaid and complete and publish, according to Law, a revaluation and a revaluated grand list for October 1, 1993.
4) Said defendant tax collector, in the interim and, at such time periods as established by law or charter for payment of property taxes, shall bill and collect taxes based on the assessment list of October 1, 1988, until said list of October 1, 1993 shall be established, promulgated and available for the calculation of tax payments thereafter.
5) Credits for over payments by individual tax payers based on the null and void list of October 1, 1989, with legal interest thereon shall be set off as against the first payment due under the October 1, 1993 list. The Town shall not collect interest for any underpayments, if any shall exist.
6) The defendants are ordered to pay to the plaintiff, in addition to said costs as may be taxed by the clerk attorneys fees in the amount of $10,000. CT Page 1419
Judgment is hereby entered accordingly.
HIGGINS, J.